EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between STARWOOD HOTELS &
RESORTS WORLDWIDE, INC., a Maryland corporation (the “Company”), and STEVEN J.
HEYER (“Executive”), and is dated as of September 20, 2004.

WHEREAS, the Company wishes to employ Executive, and Executive wishes to be
employed by the Company on the terms and conditions hereinafter set forth.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

ARTICLE 1:

EMPLOYMENT AND DUTIES

1.1 Employment; Effective Date. The Company agrees to employ Executive and
Executive agrees to be employed by the Company, beginning on September 20, 2004
(the “Effective Date”) and continuing for the period of time set forth in
Article 2 of this Agreement, subject to the terms and conditions of this
Agreement.

1.2 Position. From and after the Effective Date, the Company shall employ
Executive in the position of Chief Executive Officer of the Company, or in such
other position as the parties mutually may agree, and shall, for the full term
of Executive’s employment hereunder (the “Term”), cause Executive to be elected
a Director by the Board of Directors of the Company (the “Board”) as of the
Effective Date and thereafter annually to be nominated for re-election as a
Director of the Company and in connection with such nomination recommend his
election as a Director by the stockholders of the Company. So long as all
Directors of the Company are also Trustees of Starwood Hotels & Resorts, a
Maryland real estate investment trust (the “Trust”), Executive shall also be
elected a Trustee of the Trust as of the Effective Date, and thereafter annually
be nominated for re-election as Trustee of the Trust and in connection with such
nomination be recommended for election as a Trustee of the Trust to the
shareholders of the Trust. As Chief Executive Officer, Executive shall be the
senior-most executive officer of the Company, reporting directly to the Board,
with the duties, responsibilities and authority customarily associated with and
consistent with such position; provided, however, that Executive acknowledges
that Barry S. Sternlicht shall be acting as the Executive Chairman of the
Company pursuant to his Amended and Restated Employment Agreement with the
Company dated as of January 1, 2003, with the duties, responsibilities and
authority therein set forth.

1.3 Duties and Services. Executive agrees to serve in the position referred to
in paragraph 1.2 and, if elected, as a Director of the Company and a Trustee of
the Trust, and to perform diligently and to the best of his abilities the duties
and services appertaining to such offices as well as such additional duties and
services appropriate to such offices which the parties mutually may agree upon
from time to time.

1.4 Executive Obligations. Executive shall devote his full business time,
attention and best efforts to the performance of his duties under this Agreement
and shall not engage in any other business activities except with the prior
written approval of the Board; provided, however, that Executive may engage in
other activities that do not conflict with or interfere with the performance of
his duties and responsibilities hereunder, including, without limitation, (a)
investing his assets and funds, so long as the business of any such entity in
which he shall make his investments shall not be in direct competition with that
of the Company (except that Executive may invest in an entity in competition
with the Company if its stock is listed for trading on a national stock exchange
or traded in the over-the-counter market and Executive’s holdings have an
original cost less than $5,000,000 and represent less than one percent of its
outstanding stock); (b) acting or continuing to act as a director of the entity
identified by Executive in writing on the date hereof, but any other
directorships shall be subject to prior written approval of the Board; and
(c) being involved in educational, civic and charitable activities which do not
unreasonably interfere with the services to be rendered by Executive hereunder.

1.5 Atlanta Office. In addition to Executive’s office at the Company’s
headquarters in White Plains, New York (the “Company’s Headquarters Office”),
the Company agrees to promptly establish an office in the Atlanta area (the
“Company’s Atlanta Office”), which office shall be in a location reasonably
acceptable to Executive. In addition to Executive, the Company’s Atlanta Office
shall be staffed with an executive secretary and such administrative personnel
as necessary to support Executive. Executive agrees and acknowledges that the
headquarters of the Company shall remain in White Plains, New York and that no
corporate functions, other than those related to Executive as provided herein,
will be moved from the White Plains corporate headquarters, except as may
otherwise be approved by the Board. Executive’s duties and responsibilities will
require a significant amount of travel on Company business and Executive agrees
that in order to properly discharge those duties and responsibilities, he will
spend at least a majority of Executive’s business days, when measured over any
two consecutive-month period, either in the Company’s Headquarters Office or
traveling on Company business away from the Company’s Atlanta Office.

ARTICLE 2:

TERM AND TERMINATION OF EMPLOYMENT

2.1 Term. Unless sooner terminated or extended pursuant to other provisions
hereof, the term of this Agreement shall commence on the Effective Date and
shall end on the fourth anniversary of the Effective Date (the “Initial Term”);
provided that the term of this Agreement shall be extended automatically for one
additional year as of each anniversary of the Effective Date, commencing with
the fourth anniversary of the Effective Date, unless no later than six months
prior to any such renewal date either the Board, on behalf of the Company, or
Executive gives written notice to the other that the term of this Agreement
shall not be so extended. The Initial Term and any extension of the Initial Term
pursuant to this paragraph 2.1 shall be referred to herein as the “Term.”

2.2 Company’s Right to Terminate.

(a) Notwithstanding the provisions of paragraph 2.1, the Company, acting
pursuant to an express resolution of the Board, shall have the right to
terminate Executive’s employment under this Agreement at any time for any of the
following reasons:

(i) upon Executive’s death;

(ii) upon Executive’s becoming incapacitated for a period of at least 180 days
by accident, sickness or other circumstance which renders him mentally or
physically incapable of performing the essential functions of the duties and
services required of him hereunder, with or without reasonable accommodation, on
a full-time basis during such period;

(iii) for Cause;

(iv) without Cause, in the sole discretion of the Board.

(b) As used in this Agreement, the term “Cause “ shall mean any one or more of
the following:

(i) willful refusal by Executive to follow lawful directives of the Board which
are consistent with the scope and nature of Executive’s duties and
responsibilities as set forth herein. (For purposes of the foregoing, no act or
failure to act on the part of Executive shall be considered “willful” unless it
is done or omitted to be done by Executive without the reasonable belief that
Executive’s act or omission was in the best interests of the Company. Any act or
failure to act that is expressly authorized by the Board pursuant to a
resolution duly adopted by the Board shall be conclusively presumed to be done
or omitted to be done by Executive in the reasonable belief that it was in the
best interests of the Company.);

(ii) Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony or of any crime involving moral turpitude, fraud or embezzlement;

(iii) gross negligence or willful misconduct of Executive resulting in material
harm or loss to the Company or any of its subsidiaries or material damage to the
reputation of the Company or any of its subsidiaries;

(iv) material breach by Executive of any one or more of the covenants contained
in Article 5 hereof; or

(v) violation of Executive’s fiduciary duties to the Company or any of its
subsidiaries.

However, no action(s) or inaction(s) will constitute Cause unless (1) a
resolution finding that Cause exists has been approved by a majority of all of
the members of the Board and (2) where remedial action is feasible, Executive
fails to remedy the action(s) or inaction(s) within 10 days after receiving a
written notice (“Cause Notice”) identifying in reasonable detail the nature of
such Cause. If Executive so effects a cure to the satisfaction of the Board, the
Cause Notice shall be deemed rescinded and of no force or effect.

2.3 Executive’s Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Executive shall have the right to terminate his employment under this
Agreement as follows:

(a) for “Good Reason”, which shall mean any one or more of the following:

(i) the failure of the Company to elect and continue Executive as Chief
Executive Officer of the Company or the failure to elect or to nominate and
recommend the election of Executive as a member of the Board or the failure of
the Company’s shareholders to re-elect Executive to the Board (unless a Cause
Notice shall theretofore have been given to Executive);

(ii) the assignment to Executive of duties, authorities, responsibilities or
reporting requirements inconsistent with his position, or if the scope of any of
Executive’s material duties or responsibilities as Chief Executive Officer of
the Company is reduced to a significant degree without Executive’s prior written
consent, except solely due to Executive’s illness or disability or temporary
suspension of duties and responsibilities pending results of any
Board-commissioned investigation as to potential Cause for termination of
Executive’s employment;

(iii) a reduction in or a substantial delay in the payment of Executive’s
compensation or benefits from those required to be provided in accordance with
the provisions of this Agreement;

(iv) a requirement by the Board, without Executive’s prior written consent, that
Executive, over any period of two consecutive months, spend more than a majority
of Executive’s business days (other than days involving travel on Company
business away from both the Company’s Headquarters Office and the Company’s
Atlanta Office) at the Company’s Headquarters Office (for purposes of this
clause (iv) “more than a majority” means a number of days constituting a
majority of the number of days being measured plus one);

(v) the failure of the Company to indemnify Executive, including without
limitation, the prompt advancement of expenses, to the fullest extent permitted
by applicable law, the Company’s Bylaws or the Indemnification Agreement (as
defined in paragraph 7.11 hereof) or if the Company maintains Directors and
Officers liability insurance coverage the failure to include Executive as an
insured;

(vi) the Company’s purported termination of Executive’s employment for Cause
other than in accordance with the requirements of this Agreement;

(vii) the failure by any successor to the Company to assume this Agreement in
accordance with paragraph 7.8 hereof;

(viii) any other breach by the Company of any provision of this Agreement; and

(ix) if any individual other than Barry S. Sternlicht or the Executive is
elected or otherwise becomes the Executive Chairman of the Company (excluding,
however, such other individual’s becoming non-executive Chairman),

provided that Good Reason shall not include an act which is cured by the Company
within 30 days after receipt by the Company of written notice from Executive (a
“Preliminary Notice of Good Reason”) identifying in reasonable detail the acts
or failures allegedly constituting Good Reason hereunder.

(b) without Good Reason, in the sole discretion of Executive.

2.4 Effect of Change in Control.

(a) Notwithstanding any provision of this Agreement to the contrary, if
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason within 12 months after a Change in Control (as defined
in paragraph 2.4(b)), or by Executive with or without Good Reason by notice
given or effective within the 30 day period commencing 12 months after such a
Change in Control, such termination shall be deemed for purposes of paragraph
4.1 as a termination by the Company without Cause.

(b) As used in this Agreement, “Change in Control” means:

(i) Any individual, entity or group (a “Person”), including any “person” within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Act”), is or becomes the beneficial owner within the
meaning of Rule 13d-3 promulgated under the Act (but without regard to any time
period specified in Rule 13d-3(d)(1)(i)), of 33-1/3 percent or more of either
(i) then outstanding shares of common stock, par value $.01 per share, of the
Company (“Common Stock”), including for this purpose shares of Common Stock
issuable in respect of Partnership Units of SLT Realty Limited Partnership and
SLC Operating Limited Partnership (the “Outstanding Shares”) or (ii) the
combined voting power of then outstanding securities of the Company entitled to
vote generally in the election of Directors (the “Outstanding Company Voting
Securities”); excluding, however, (A) any acquisition by the Company or (B) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company;

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a Director of the Company
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by the vote of at least a majority of
the Directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a Director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;

(iii) Consummation by the Company of a reorganization, merger, or consolidation
or sale of all or substantially all of the assets of the Company (a “Corporate
Transaction”); excluding, however, (A) a Corporate Transaction pursuant to which
(1) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Shares and the Outstanding
Company Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than 66-2/3 percent of,
respectively, the outstanding  shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Shares and
the Outstanding Company Voting Securities, as the case may be, (2) no Person
(other than: the Company, any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, the
corporation resulting from such Corporate Transaction, and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 33-1/3 percent or more of the Outstanding Shares or the Outstanding
Company Voting Securities, as the case may be) will beneficially own, directly
or indirectly, 33-1/3 percent or more of, respectively, the outstanding shares
of common stock of the corporation resulting from such Corporate Transaction or
the combined voting power of the outstanding securities of such corporation
entitled to vote generally in the election of directors and (3) individuals who
were members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction and (B) a Corporate Transaction which consists of or
results in (1) the unpairing of equity securities of the Company and equity
securities of the Trust, including an unpairing in which the Common Stock ceases
to be attached to, and ceases to trade with, the Class B shares of beneficial
interest of the Trust or (2) a reorganization, merger, consolidation, formation
of a master limited partnership, initial public offering, spin-off, split-off or
a sale of all or substantially all the assets of the Trust or Sheraton Holding
Corporation, a Nevada corporation or an entity whose primary business is owning
or managing W Hotels, or the successor entity of any of the foregoing; or

(iv) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

2.5 Notice of Termination. If the Company or Executive desires to terminate
Executive’s employment hereunder at any time prior to expiration of the Term as
provided above in this Article 2, it or he shall do so by giving no less than
30 days written notice to the other party that it or he has elected to terminate
Executive’s employment hereunder and stating the effective date (which shall not
be December 31 of any year) and reason for such termination, provided that no
such action shall alter or amend any other provisions hereof or rights arising
hereunder. Upon any termination of Executive’s employment hereunder for whatever
reason Executive shall, if and to the extent requested to do so by the Board,
forthwith resign any and all positions he may then be holding (including but not
limited to as Director or Trustee) with the Company or any subsidiary of the
Company (including the Trust).

ARTICLE 3:

COMPENSATION AND BENEFITS

3.1 Base Salary. Commencing October 1, 2004, during the period of this
Agreement, Executive shall receive an annual base salary (“Base Salary”) equal
to $1,000,000 (partial years pro rated). Executive’s annual Base Salary shall be
paid in equal installments in accordance with the Company’s standard policy
regarding payment of compensation to executives but no less frequently than
semi-monthly. The Base Salary shall be subject to annual review commencing at
the end of 2004 and at the end of each calendar year thereafter during the Term,
and may be increased (but not decreased) for subsequent years (and such
increased amount shall become the “Base Salary” hereunder).

3.2 Annual Incentive Program, Restricted Stock Awards and Stock Option Grants.

(a) Annual Incentive Plan. During the Term, Executive also shall be eligible to
receive cash incentive compensation (“Incentive Compensation” or “Bonus”) as
follows: Executive shall participate in the Annual Incentive Plan for Certain
Executives (“AIP”) maintained by the Company for senior executive officers on
and after the Effective Date at a level which is not less than the maximum
participation level made available to any Company senior executive excluding the
Executive Chairman (determined without regard to period of service or similar
criteria that might otherwise be necessary to entitle Executive to such level of
participation); provided, however, that conditioned upon attainment of target
performance measure requirements based on one or more performance measures set
forth in the AIP, the target Bonus (“Target Bonus”) for each calendar year
subsequent to 2004 during the Term for which Executive shall be eligible shall
be $2,000,000 (partial years pro rated). The bonus payable to Executive with
respect to 2004 shall be a pro rata portion (based on the number of days in 2004
after the Effective Date compared to 365) of $2,000,000.

(b) The Company shall award to Executive shares of restricted stock units under
the Company’s 2004 Long-Term Incentive Compensation Plan (the “2004 LTICP”) (or
successor plan) as follows:

(i) Upon or as soon as practicable after the Effective Date, a pro rata portion
(based on the number of days in 2004 after the Effective Date compared to 365)
of 45,000 shares of restricted stock units, subject to adjustment in accordance
with the 2004 LTICP (or successor plan);

(ii) (In lieu of an annual award during 2005) upon or as soon as practicable
after the Effective Date, 45,000 shares of restricted stock units, subject to
adjustment in accordance with the 2004 LTICP (or successor plan);

(iii) On or about the same time as annual restricted stock awards are made to
other senior executives (currently February of each year) in 2006 and in each
succeeding calendar year during the Term (in any year in which no such awards
are made to other senior executives, the award under this clause (iii) shall be
made as close as practicable to the same time during such year as such awards
were made during the prior year), an annual award of 45,000 shares of restricted
stock units (awards for partial years pro-rated), subject to adjustment in
accordance with the 2004 LTICP (or successor plan); and

(iv) On or about the day which is one day less than six months prior to the
fourth anniversary of the Effective Date and on or about the day which is one
day less than six months prior to each succeeding anniversary of the Effective
Date, but in any case only if notice has not theretofore been given by the
Executive or the Company of his or its election not to extend the Term pursuant
to paragraph 2.1, an additional award of a pro rated portion of 45,000 shares of
restricted stock units, based on the number of days from the next ensuing
anniversary of the Effective Date to the end of that calendar year, compared to
365.

(v) The restricted stock units awarded pursuant to this paragraph 3.2(b) shall
vest in full on the third anniversary of their award, provided that such
restricted stock units shall be subject to accelerated vesting on each of the
first and second anniversaries of its award as to not more than one-third of the
number of such  shares of restricted stock of each such award and conditioned
upon the attainment of performance measure requirements for accelerated vesting
based on one or more performance measures set forth in the 2004 LTICP (or
successor plan); and, provided further, that delivery of shares of Common Stock
and/or other property deliverable upon the vesting of such awards (whether or
not accelerated) shall be deferred until the date which is thirty (30) days
after the date of the termination of Executive’s employment for any reason.

(c) The Company shall grant options (“Options”) under the Company’s 2004 LTICP
(or successor plan) to Executive as follows:

(i) Upon the Effective Date, an Option to purchase a pro rata portion (based on
the number of days in 2004 after the Effective Date compared to 365) of 485,000
shares of Common Stock, subject to adjustment in accordance with the 2004 LTICP
(or successor plan), shares of Common Stock;

(ii) (In lieu of an annual Option grant during 2005) upon the Effective Date an
Option to purchase 485,000 shares of Common Stock, subject to adjustment in
accordance with the 2004 LTICP (or successor plan); and

(iii) On or about the same time as annual Option grants are made to other senior
executives (currently February of each year) in 2006 and in each succeeding
calendar year during the Term (in any year in which no such grants are made to
other senior executives, the grant under this clause (iii) shall be made as
close as practicable to the same time during such year as such grants were made
during the prior year), an Option to purchase 485,000 shares (grants for partial
years pro-rated) of Common Stock, subject to adjustment in accordance with the
2004 LTICP (or successor plan); and

(iv) On or about the day which is one day less than six months prior to the
fourth anniversary of the Effective Date and on or about the day which is one
day less than six months prior to each succeeding anniversary of the Effective
Date, but in any case only if notice has not theretofore been given by the
Executive or the Company of his or its election not to extend the Term pursuant
to paragraph 2.1, an additional grant of Option to purchase a pro rated portion
of 485,000 shares of Common Stock, based on the number of days from the next
ensuing anniversary of the Effective Date to the end of that calendar year,
compared to 365.

(v) Each Option granted pursuant to this paragraph 3.2(c) shall have an exercise
price per share equal to the fair market value per share of Common Stock on the
date of its grant and shall become exercisable as to one-fourth of the number of
 shares subject thereto on each anniversary of the date of its grant.

(d) All awards of restricted stock units and grants of Options hereunder shall
be made to Executive during his employment by the Company pursuant to the
Company’s 2004 LTICP (or any successor plan) and, except as may be otherwise
provided herein, on terms consistent with (or to the extent determined by the
Board in its sole discretion, more favorable than) awards of restricted stock
and grants of Options then being made to senior executives pursuant to the
Company’s 2004 LTICP (or any successor plan).

(e) Nothing in the foregoing provisions of this paragraph 3.2 shall be deemed to
prevent the Board in its sole discretion from awarding any additional or other
amounts of cash, restricted stock or Options or other equity based awards in
respect of any whole or partial year during the Term.

3.3 Life Insurance. During the Term, the Company shall pay the premiums on and
maintain in effect a whole life or universal life insurance policy (the
“Executive Insurance Policy”) on Executive’s life in the face amount of
$10,000,000 the proceeds of which shall be payable to Executive’s estate or such
other person or persons as Executive shall designate. The Executive shall
cooperate with the Company in the procurement of such policy, including,
submitting to any physical examination which may be required by an insurer. The
Executive Insurance Policy shall be owned as directed by Executive. The Company
shall not be required to maintain such insurance after termination of
Executive’s employment for any or no reason, but upon such termination the
Company shall take all actions reasonably requested by Executive necessary to
transfer any and all rights or interests it may have with respect to such policy
as Executive directs at no cost to Executive.

3.4 Vacation and Sick Leave. During each year of his employment, Executive shall
be entitled to vacation and sick leave benefits under the Company’s policies
equal to the maximum available to any Company senior executive, determined
without regard to the period of service that might otherwise be necessary to
entitle Executive to such vacation or sick leave under standard Company policy.

3.5 Other Benefits. During his employment hereunder, Executive shall be afforded
the following benefits as incidences of his employment:

(a) Driver and Car Service. The Company will provide Executive the use of a
driver and car service for business purposes.

(b) Business and Entertainment Expenses. Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
senior executive employees generally, the Company shall reimburse Executive for,
or pay on behalf of Executive, reasonable and appropriate expenses incurred by
Executive for business-related purposes, including reasonable monthly dues at a
country club, dues and fees to industry and professional organizations, costs of
entertainment and business development and business-related travel, including,
but not limited to, travel away from the Company’s Atlanta Office to the
Company’s Headquarters Office (not exceeding an average of one round trip per
week) and to other locations on Company business. The Executive shall be
entitled to use first-class travel accommodations for such business-related
travel (including reasonable travel expenses incurred by Executive’s spouse when
accompanying Executive on business-related travel).

(c) Tax Preparation and Financial Planning. The Company shall provide tax
preparation and financial planning assistance up to a maximum cost of $25,000
per calendar year.

(d) Other Company Benefits. Executive and, to the extent applicable, Executive’s
family, dependents and beneficiaries, shall be allowed to participate in all
benefits, plans, programs and perquisites including without limitation
disability insurance programs, including improvements or modifications of the
same, which are now, or may hereafter be, available to similarly-situated
Company senior executives (not including the Executive Chairman) during the
Term. The Company shall not, however, by reason of this paragraph 3.5(d) be
obligated to institute, maintain, or refrain from changing, amending or
discontinuing any such benefit plan or program, so long as such changes are
similarly applicable to senior executive employees.

(e) Legal Fees. The Company shall reimburse Executive for all legal fees and
related expenses reasonably incurred by Executive (not exceeding $50,000) in
connection with the negotiation and execution of this Agreement.

(f) Company Aircraft. The Company shall make available to Executive a
Company-owned or leased private aircraft for business-related travel. Executive
and his immediate family will have access to a Company plane on an “as
available” basis for other than business travel, assuming all such planes are
not needed for business purposes, with obligation to reimburse for personal use
based upon the Company’s usual methods for computing such charges (which method
is currently based on SIFL).

3.6 Withholding. The Base Salary and all other payments, grants and awards to
Executive for his services to the Company shall be subject to all withholding
and deductions required by federal, state or other law (including those
authorized by Executive but not otherwise required by law), including but not
limited to state, federal and local income taxes, unemployment tax, Medicare and
FICA, together with such deductions as Executive may from time to time
specifically authorize under any employee benefit program which may be adopted
by the Company for the benefit of its senior executives or Executive.

ARTICLE 4:

EFFECT OF TERMINATION ON COMPENSATION

4.1 Severance Package. In the event Executive’s employment under this Agreement
is terminated by the Company without Cause under paragraph 2.2(a)(iv) (and a
termination due to Executive’s death or permanent disability shall be treated
for purposes of this Agreement as a termination by the Company without Cause) or
is terminated by Executive for Good Reason under paragraph 2.3(a), then, subject
to paragraph 4.2, as and for a severance package (“Severance Package”):

(a) Executive shall be paid all accrued but unpaid Base Salary, earned but
unpaid Incentive Compensation in respect of the Company’s fiscal year prior to
the fiscal year in which termination occurs, and other benefits through the date
of Executive’s termination of employment. (For purposes of this Agreement,
Incentive Compensation shall be considered to be earned if the cycle for which
the Incentive Compensation is to be measured has been completed, notwithstanding
the fact that the amount may not have been calculated at the time Executive’s
employment is terminated and notwithstanding any requirement that Executive be
employed at the payment date of such Incentive Compensation);

(b) Executive shall be paid all unpaid Base Salary and all unpaid Incentive
Compensation and other benefits pro rated through the date of termination of
employment. For the purposes of this paragraph 4.1(b), unpaid Incentive
Compensation for the calendar year of termination of employment shall be deemed
equal to the Target Bonus for such year pro rated for the fractional year to the
date of termination of employment.

(c) Executive shall be paid an amount equal to the product of three times the
sum of (i) $2,000,000, if such termination occurs prior to January 1, 2006, or
the average of the actual Bonuses for each of the full calendar years
immediately prior to such termination (treating for this purpose the partial
year 2004 as a full-calendar year and the Bonus for 2004 as $2,000,000) if such
termination occurs on or after January 1, 2006, plus (ii) the annual Base Salary
in effect on the date of such termination.

(d) All amounts payable to Executive under the above provisions of this
paragraph 4.1 shall be paid in a lump sum as soon as practicable after
Executive’s termination of employment.

(e) Any outstanding options, restricted stock, restricted stock units or other
equity equivalents granted or required to be granted or paid to Executive by the
Company from and after the date of this Agreement through the date of
termination of employment (but not thereafter) shall, notwithstanding any
provision to the contrary contained in this Agreement, any option agreement(s),
restricted stock agreement(s) or any other agreement, immediately vest in full,
and such options to the extent so vested shall immediately become exercisable.

(f) Any such options granted to Executive by the Company, shall remain
exercisable until the earlier of (i) the third anniversary of the date of
Executive’s termination of employment, or (ii) the expiration of such option,
and following Executive’s exercise of any such option, Executive shall receive
title to the shares issued upon exercise in respect thereof free and clear of
any lien, claim or encumbrance by, through or under the Company.

4.2 Liquidated Damages. The parties agree that the above Severance Package shall
be Executive’s sole and exclusive monetary remedy under this Agreement by reason
of termination of Executive’s employment by the Company other than for Cause or
by Executive for Good Reason, it being agreed that as his actual damages under
this Agreement would be difficult to measure or quantify and would be
impracticable to determine, such amount shall constitute liquidated damages
under this Agreement for Executive by reason of such termination by Executive or
the Company. Any such payments shall not be reduced or limited by amounts
Executive might earn or be able to earn from other employment or ventures.
Notwithstanding the foregoing, upon any termination of Executive’s employment
and the Company’s payment to Executive of the amounts required to be paid under
paragraph 4.1 or paragraph 4.3, Executive shall execute a release of claims
arising out of Executive’s employment with, and termination of employment from,
the Company in the form attached hereto a Exhibit 4.2 (adjusted as necessary to
conform to then existing legal requirements); and except with respect to
payments and benefits under paragraphs 4.1(a) and 4.1(b), all payments and
benefits provided under the above paragraph 4.1 shall be subject to Executive’s
execution and non-revocation of such a release.

4.3 Rights on Termination for Cause or Without Good Reason; Termination of
Employment After Non-Renewal. No Severance Package shall be due or owing to
Executive in the event that the Company shall fully terminate Executive’s
employment for Cause or Executive shall terminate his employment without Good
Reason; provided, however, that Executive shall be paid all accrued but unpaid
Base Salary through the date of such termination of employment and earned but
unpaid Incentive Compensation. Subject to the provisions of any subsequent
agreement which may be entered into between the Company and Executive, the
provisions of paragraphs 4.1(e) and 4.1(f) shall apply upon any termination of
Executive’s employment (other than a termination by the Company which would
constitute a termination for Cause) upon or after the expiration of the Term of
this Agreement resulting from the Company’s giving notice under paragraph 2.1 of
its election not to extend such Term.

4.4 Certain Additional Payments by the Company. Notwithstanding anything to the
contrary in this Agreement, if any payment, distribution or provision of a
benefit by the Company to or for the benefit of Executive, whether paid or
payable, distributed or distributable or provided or to be provided pursuant to
the terms of this Agreement or otherwise (a “Payment”), would be subject to an
excise or other special additional tax that would not have been imposed absent
such Payment (including, without limitation, any excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended), or any interest
or penalties with respect to such excise or other additional tax (such excise or
other additional tax, together with any such interest or penalties, are
hereinafter collectively referred to as the “Excise Tax”), the Company shall pay
to Executive an additional payment (a “Gross-up Payment”) in an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any income taxes and Excise Taxes
imposed on any Gross-up Payment, Executive retains an amount of the Gross-up
Payment (taking into account any similar gross-up payments to Executive under
any stock incentive or other benefit plan or program of the Company) equal to
the Excise Tax imposed upon the Payments. The Company and Executive shall make
an initial determination as to whether a Gross-up Payment is required and the
amount of any such Gross-up Payment. Executive shall notify the Company in
writing of any claim by the Internal Revenue Service which, if successful, would
require the Company to make a Gross-up Payment (or a Gross-up Payment in excess
of that, if any, initially determined by the Company and Executive) within ten
business days after the receipt of such claim. The Company shall notify
Executive in writing at least ten business days prior to the due date of any
response required with respect to such claim if it plans to contest the claim.
If the Company decides to contest such claim, Executive shall cooperate fully
with the Company in such action; provided, however, the Company shall bear and
pay directly or indirectly all costs and expenses (including additional interest
and penalties) incurred in connection with such action and shall indemnify and
hold Executive harmless, on an after-tax basis, for any Excise Tax or income
tax, including interest and penalties with respect thereto, imposed as a result
of the Company’s action. If Executive receives a refund of any amount paid by
the Company with respect to such claim, Executive shall promptly pay such refund
to the Company. If the Company fails to timely notify Executive whether it will
contest such claim or the Company determines not to contest such claim, then the
Company shall immediately pay to Executive the portion of such claim, if any,
which it has not previously paid to Executive.

ARTICLE 5:

REPRESENTATIONS AND WARRANTIES;

NON-COMPETE AND NON-SOLICITATION

5.1 Representations and Warranties.

(a) Representation and Warranty of Executive. Executive hereby represents and
warrants to the Company that he is not aware of any presently existing fact,
circumstance or event (including, but without limitation, any health condition
or legal constraint) which is not known to the Company which would preclude or
restrict him from providing to the Company the services contemplated by this
Agreement, or which would give rise to any breach of any term or provision
hereof, or which could otherwise result in the termination of his employment
hereunder for Cause (as such term is herein defined).

(b) Representation and Warranty of the Company. The Company hereby represents
and warrants to Executive that (i) it is not aware of any fact, circumstance or
event which is not known to Executive which would give rise to any breach of any
term or provision of this Agreement, or which would form the basis for any claim
or allegation that Executive’s employment hereunder could be terminated for
Cause hereunder; and (ii) it has received all authorizations and has taken all
actions, necessary or appropriate for the due execution, delivery and
performance of this Agreement, and all options and restricted stock described in
Article 3.

5.2 Non-Compete and Non-Solicitation.

(a) General. Executive acknowledges that in the course of Executive’s employment
with the Company the Executive will become familiar with trade secrets and other
confidential information concerning the Company and its subsidiaries and that
Executive’s services will be of special, unique and extraordinary value to the
Company and its subsidiaries.

(b) Noncompetition. Executive agrees that during the period of Executive’s
employment with the Company and for a period of two years thereafter (the
“Noncompetition Period”), Executive shall not in any manner, directly or
indirectly (whether as an officer, director, employee, investor, consultant, or
otherwise), engage or be engaged, or assist any other person, firm, corporation
or enterprise in engaging or being engaged, in any business (a “Competing
Business”) in which Executive was involved or had knowledge was being conducted
or planned by the Company or any of its subsidiaries as of the termination of
Executive’s employment, in any geographic area in which the Company or any of
its subsidiaries is then conducting such business; provided, however, that after
termination of employment nothing in this paragraph 5.2(b) shall prevent
Executive from being employed as Chief Executive Officer of an enterprise which
is engaged in a Competing Business if (i) such enterprise is a diversified
business enterprise and the revenues derived by such enterprise from the
Competing Business do not exceed 25% of the Company’s gross revenue for the
calendar year immediately preceding termination of Executive’s employment and
(ii) such enterprise is not one of those set forth in Exhibit 5.2.

(c) Nonsolicitation. Executive further agrees that during the Noncompetition
Period Executive shall not (i) in any manner, directly or indirectly, induce or
attempt to induce any employee of the Company or any of its subsidiaries to
terminate or abandon his or his employment for any purpose whatsoever or (ii) in
connection with any business to which the above paragraph 5.2(b) applies, call
on, service, solicit or otherwise do business with any customer of the Company
or any of its subsidiaries.

(d) Exceptions. Nothing in this paragraph 5.2 shall prohibit Executive from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) an owner of not more than one percent of the outstanding stock (at an
original cost less than $5 Million) of any class of a corporation whose
securities are publicly traded, so long as Executive has no active participation
in the business of such corporation.

(e) Reformation. If, at any time of enforcement of this paragraph 5.2 the
Arbitrator (as defined in paragraph 6.1(a)) holds that the restrictions stated
herein are unreasonable under circumstances then existing, the parties hereto
agree that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the Arbitrator shall be allowed to revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law. This Agreement shall
not authorize the Arbitrator to increase or broaden any of the restrictions in
this paragraph 5.2.

5.3 Confidentiality. Executive shall not, at any time during the Term or
thereafter, make use of or disclose, directly or indirectly, any (i) trade
secret or other confidential or secret information of the Company or of any of
its subsidiaries or (ii) other technical, business, proprietary or financial
information of the Company or of any of its subsidiaries not available to the
public generally or to the competitors of the Company or to the competitors of
any of its subsidiaries (“Confidential Information”), except to the extent that
such Confidential Information (a) becomes a matter of public record or is
published in a newspaper, magazine or other periodical or on electronic or other
media available to the general public, other than as a result of any act or
omission of Executive, (b) is required to be disclosed by any law, regulation or
order of any court or regulatory commission, department or agency, provided that
Executive gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (c) is required to be used
or disclosed by Executive to perform properly Executive’s duties under this
Agreement. Promptly following the end of the Term, Executive shall surrender to
the Company all records, memoranda, notes, plans, reports, computer tapes and
software and other documents and data which constitute Confidential Information
which Executive may then possess or have under Executive’s control (together
with all copies thereof).

5.4 Intellectual Property. Executive shall not, at any time, have or claim any
right, title or interest in any trade name, patent, trademark, copyright, trade
secret, intellectual property, methodologies, technologies or other similar
rights relating to the Company’s business (collectively, “Intellectual
Property”) belonging to the Company or any of its affiliates and shall not have
or claim any right, title or interest in or to any material or matter of any
kind prepared for or used in connection with the business or promotion of the
Company or any of its affiliates, whether produced, prepared or published in
whole or in part by Executive or by the Company or any of its affiliates. All
Intellectual Property that is conceived, devised, made, developed or perfected
by Executive, alone or with others, during Executive’s employment that is
related in any way to the Company’s or any of its affiliates’ business or is
devised, made, developed or perfected utilizing equipment or facilities of the
Company or its affiliates shall be promptly disclosed to the Board, are works
for hire and become the sole, absolute and exclusive property of the Company. If
and to the extent that any of such Intellectual Property should be determined
for any reason not to be a work for hire, Executive hereby assigns to the
Company all of Executive’s right, title and interest in and to such Intellectual
Property. At the reasonable request and expense of the Company but without
charge to the Company, whether during or at any time after Executive’s
employment with the Company, Executive shall cooperate fully with the Company
and its affiliates in the securing of any trade name, patent, trademark,
copyright or intellectual property protection or other similar rights in the
United States and in foreign countries, including without limitation, the
execution and delivery of assignments, patent applications and other documents
or papers.

5.5 Enforcement. The parties hereto agree that the Company and its subsidiaries
would be damaged irreparably in the event that any provision of paragraphs 5.2,
5.3 or 5.4 of this Agreement were not performed in accordance with its terms or
were otherwise breached and that money damages would be an inadequate remedy for
any such nonperformance or breach. Accordingly, the Company and its successors
and permitted assigns shall be entitled, in addition to other rights and
remedies existing in their favor, to seek an injunction or injunctions to
prevent any breach or threatened breach of any of such provisions and to enforce
such provisions specifically (without posting a bond or other security).
Executive agrees that Executive will submit to the personal jurisdiction of the
courts of the State of New York in any action by the Company to enforce an
arbitration award against Executive or to obtain interim injunctive or other
relief pending an arbitration decision.

ARTICLE 6:

ARBITRATION

6.1 Arbitration. In the event of any controversy, dispute or claim arising out
of or related to this Agreement or Executive’s employment by the Company, the
parties shall negotiate in good faith in an attempt to reach a mutually
acceptable settlement of such dispute. If negotiations in good faith do not
result in a settlement of any such controversy, dispute or claim, it shall,
except as otherwise provided for herein be finally settled by expedited
arbitration conducted by a single arbitrator selected as hereinafter provided
(the “Arbitrator”) in accordance with the National Rules of the American
Arbitration Association (“National Rules”), subject to the following (the
parties hereby agreeing that, notwithstanding the provisions of Rule 1 of the
National Rules, in the event that there is a conflict between the provisions of
the National Rules and the provisions of this Agreement, the provisions of this
Agreement shall control):

(a) The Arbitrator shall be determined from a list of names of five impartial
arbitrators each of whom shall be an attorney experienced in arbitration matters
concerning executive employment disputes, supplied by the AAA chosen by
Executive and the Company each in turn striking a name from the list until one
name remains (with the Company being the first to strike a name).

(b) The expenses of the arbitration shall be borne by the Company; and the
Company shall bear its own legal fees and expenses and pay, at least monthly,
all of Executive’s legal fees and expenses incurred in connection with such
arbitration, except that Executive shall have to reimburse the Company for his
legal fees and expenses if the arbitrator finds that Executive brought an action
in bad faith.

(c) The Arbitrator shall determine whether and to what extent any party shall be
entitled to damages under this Agreement; provided that no party shall be
entitled to punitive or consequential damages (including, in the case of the
Company, any claim for alleged lost profits or other damages that would have
been avoided had Executive remained an employee), and each party waives all such
rights, if any.

(d) The Arbitrator shall not have the power to add to nor modify any of the
terms or conditions of this Agreement. The Arbitrator’s decision shall not go
beyond what is necessary for the interpretation and application of the
provision(s) of this Agreement in respect of the issue before the Arbitrator.
The Arbitrator shall not substitute his or her judgment for that of the parties
in the exercise of rights granted or retained by this Agreement. The
Arbitrator’s award or other permitted remedy, if any, and the decision shall be
based upon the issue as drafted and submitted by the respective parties and the
relevant and competent evidence adduced at the hearing.

(e) The Arbitrator shall have the authority to award any remedy or relief
(including provisional remedies and relief) that a court of competent
jurisdiction could order or grant. The Arbitrator’s written decision shall be
rendered within sixty days of the closing of the hearing. The decision reached
by the Arbitrator shall be final and binding upon the parties as to the matter
in dispute. To the extent that the relief or remedy granted by the Arbitrator is
relief or remedy on which a court could enter judgment, a judgment upon the
award rendered by the Arbitrator shall be entered in any court having
jurisdiction thereof (unless in the case of an award of damages, the full amount
of the award is paid within 10 days of its determination by the Arbitrator).
Otherwise, the award shall be binding on the parties in connection with their
continuing performances of this Agreement and, in any subsequent arbitral or
judicial proceedings between the parties.

(f) The arbitration shall take place in New York, New York.

(g) The arbitration and all filing, testimony, documents and information
relating to or presented during the arbitration proceeding shall be disclosed
exclusively for the purpose of facilitating the arbitration process and in any
court proceeding relating to the arbitration, and for no other purpose, and
shall be deemed to be information subject to the confidentiality provisions of
this Agreement.

(h) The parties shall continue performing their respective obligations under
this Agreement notwithstanding the existence of a dispute while the dispute is
being resolved unless and until such obligations are terminated or expire in
accordance with the provisions hereof.

(i) The parties may obtain a pre-hearing exchange of information including
depositions, interrogatories, production of documents, exchange of summaries of
testimony or exchange of statements of position, and the Arbitrator shall limit
such disclosure to avoid unnecessary burden to the parties and shall schedule
promptly all discovery and other procedural steps and otherwise assume case
management initiative and control to effect an efficient and expeditious
resolution of the dispute. At any oral hearing of evidence in connection with an
arbitration proceeding, each party and its counsel shall have the right to
examine its witness and to cross-examine the witnesses of the other party. No
testimony of any witness, or any evidence, shall be introduced by affidavit,
except as the parties otherwise agree in writing.

(j) Notwithstanding the dispute resolution procedures contained in this
paragraph 6.1, either party may apply to any court sitting in the County, City
and State of New York (i) to enforce this agreement to arbitrate, (ii) to seek
provisional injunctive relief so as to maintain the status quo until the
arbitration award is rendered or the dispute is otherwise resolved, (iii) to
confirm any arbitration award, or (iv) to challenge or vacate any final
judgment, award or decision of the Arbitrator that does not comport with the
express provisions of this Article 6.

ARTICLE 7:

MISCELLANEOUS

7.1 Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to the Secretary of the Company at
the Company’s principal executive office, and if to Executive, to his address on
the books of the Company (or to such other address as the Company or Executive
may give to the other in writing for purposes of notice hereunder).

Copies of all notices given to Executive shall be sent to:

Steven J. Heyer

3565 Tuxedo Road, N.W.

Atlanta, GA 30305

And to:

Vedder, Price, Kaufman & Kammholz, P.C.

222 North LaSalle Street

Suite 2600

Chicago, IL 60601

Attn: Thomas P. Desmond, Esq.

Fax: (312) 609-5005

Copies of all notices given to the Company shall be sent to:

Starwood Hotels & Resorts Worldwide, Inc.

1111 Westchester Avenue

White Plains, New York 10604

Attention: Kenneth S. Siegel, Esq.

Executive Vice President, General Counsel and Secretary

Facsimile: (914) 640-8240

and to

Sidley Austin Brown & Wood llp

555 West 5th Street, 40th Floor

Los Angeles, California 90013

Attention: Sherwin L. Samuels, Esq.

Facsimile (213) 896-6600

All notices, requests or other communications required or permitted by this
Agreement shall be made in writing either (a) by personal delivery to the party
entitled thereto, (b) by mailing via certified mail, postage prepaid, return
receipt requested, in the United States mails to the last known address of the
party entitled thereto, (c) by reputable overnight courier service, or (d) by
facsimile with confirmation or receipt. The notice, request or other
communication shall be deemed to be received upon actual receipt by the party
entitled thereto; provided, however, that if a notice, request or other
communication is received after regular business hours, it shall be deemed to be
received on the next succeeding business day of the Company.

7.2 Applicable Law. This contract is entered into under, and shall be governed
for all purposes by, the laws of the State of New York.

7.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

7.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.

7.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

7.6 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

7.7 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

7.8 Successors. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company, including without limitation any
person, association or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of the Company by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. The
Company shall require any such successor to the Company to expressly assume, in
writing, satisfaction in form and substance to Executive all of the Company’s
obligations to Executive hereunder and otherwise. Except as provided in the
preceding sentences, this Agreement and the rights and obligations of the
parties hereunder are personal, and neither this Agreement nor any right,
benefit or obligation of either party hereto shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party.

7.9 Entire Agreement. Any modification of this Agreement shall be effective only
if it is in writing and signed by the party to be charged.

7.10 Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer of the Company
and each affiliate of the Company, and an automatic resignation of Executive
from the Board and from the Board of Trustees of the Trust and from the board of
directors or any similar governing body of any corporation, trust, limited
liability company or other entity in which the Company or any affiliate holds an
equity interest and with respect to which board or similar governing body
Executive serves as the Company’s or such affiliate’s designee or other
representative. Executive shall cooperate with the Company and execute all such
formal resignations and other documents as the Company may reasonably request in
furtherance of the foregoing.

7.11 Indemnification.

(a) In addition to any additional benefits provided under applicable state law,
as a Director and officer of the company, Executive shall be entitled to the
benefits of: (1) those provisions of the Articles of Incorporation of the
Company, as amended, and of the by-laws of the Company as amended, which provide
for indemnification of officers and Directors of the Company (and no such
provision shall be amended in any way to limit or reduce the extent of
indemnification available to Executive as a Director or officer of the Company),
(ii) the Indemnification Agreement between the Company and Executive dated as of
the date hereof (the ‘Indemnification Agreement”).

(b) The rights of Executive under such indemnification obligations shall survive
the termination of this Agreement and be applicable for so long as Executive may
be subject to any claim, demand, liability, cost or expense, which the
indemnification obligations referred to in this paragraph 7.11 are intended to
protect and indemnify him against.

(c) The Company shall, at no cost to Executive, use its reasonable best efforts
to at all times include Executive, during the term of Executive’s employment
hereunder and for so long thereafter as Executive may be subject to any such
claim, as an insured under any directors’ and officers’ liability insurance
policy maintained by the Company, which policy shall provide such coverage in
such amounts as the Board shall deem appropriate for coverage for all directors
and officers of the Company.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer and Executive has signed this Agreement as of the day
and year first above written.

STARWOOD HOTELS & RESORTS WORLDWIDE, INC., a Maryland corporation

By:

Name:

Its:

EXECUTIVE

/s/ Steven J. Heyer



      Steven J. Heyer

1

EXHIBIT 4.2

to

Employment Agreement dated September 20, 2004

between Steven J. Heyer

and

Starwood Hotels & Resorts Worldwide, Inc.

GENERAL RELEASE

This General Release (this “Release”) is executed by Steven J. Heyer
(“Executive”) pursuant to paragraph 4.2 of the Employment Agreement between
Starwood Hotels & Resorts Worldwide, Inc. dated    , 2004 (the “Employment
Agreement”).

WHEREAS, Executive’s employment with the Company has terminated;

WHEREAS, the Company and Executive intend that the terms and conditions of the
Employment Agreement and this Release shall govern all issues relating to
Executive’s employment and termination of employment with the Company;

WHEREAS, Executive has had 21 days to consider the form of this Release;

WHEREAS, the Company advised Executive in writing to consult with an attorney
before signing this Release;

WHEREAS, Executive acknowledges that the consideration to be provided to
Executive under the Employment Agreement is sufficient to support this Release;
and

WHEREAS, Executive understands that the Company regards the representations by
Executive in the Employment Agreement and this Release as material and that the
Company is relying upon such representations in paying amounts to Executive
pursuant to the Employment Agreement.

EXECUTIVE THEREFORE AGREES AS FOLLOWS:

1. Executive’s employment with the Company terminated on    , and Executive has
and will receive the payments and benefits set forth in paragraph [Insert 4.1 or
4.3 depending on the manner of termination] of the Employment Agreement in
accordance with the terms and subject to the conditions thereof.

2. Executive, on behalf of himself and anyone claiming through him, hereby
agrees not to sue the Company or any of its divisions, subsidiaries, affiliates
or other related entities (whether or not such entities are wholly owned) or any
of the past, present or future directors, officers, administrators, trustees,
fiduciaries, employees, agents or attorneys of the Company or any of such other
entities, or the predecessors, successors or assigns of any of them (hereinafter
referred to as the “Released Parties”), and agrees to release and discharge,
fully, finally and forever, the Released Parties from any and all claims, causes
of action, lawsuits, liabilities, debts, accounts, covenants, contracts,
controversies, agreements, promises, sums of money, damages, judgments and
demands of any nature whatsoever, in law or in equity, both known and unknown,
asserted or not asserted, foreseen or unforeseen, which Executive ever had or
may presently have against any of the Released Parties arising from the
beginning of time up to and including the effective date of this Release,
including, without limitation, all matters in any way related to the Employment
Agreement, Executive’s employment by the Company or any of its subsidiaries or
affiliates, the terms and conditions thereof, any failure to promote Executive
and the termination or cessation of Executive’s employment with the Company or
any of its subsidiaries or affiliates, and including, without limitation, any
and all claims arising under the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, the Age Discrimination in
Employment Act, the Older Workers’ Benefit Protection Act, the Family and
Medical Leave Act, the Americans With Disabilities Act, the Employee Retirement
Income Security Act of 1974, the New York State Human Rights Law (Executive Law
Art. 15, Sec. 290 et seq.) or any other federal, state, local or foreign
statute, regulation, ordinance or order, or pursuant to any common law doctrine;
provided, however, that nothing contained in this Release shall apply to, or
release the Company from, any obligation of the Company contained in Article 4
or in Article 7 of the Employment Agreement, any vested benefit pursuant to any
employee benefit plan of the Company. The consideration offered in the
Employment Agreement is accepted by Executive as being in full accord,
satisfaction, compromise and settlement of any and all claims or potential
claims, and Executive expressly agrees that he is not entitled to, and shall not
receive, any further recovery of any kind from the Company or any of the other
Released Parties, and that in the event of any further proceedings whatsoever
based upon any matter released herein, neither the Company nor any of the other
Released Parties shall have any further monetary or other obligation of any kind
to Executive, including any obligation for any costs, expenses or attorneys’
fees incurred by or on behalf of Executive. Executive agrees that he has no
present or future right to employment with the Company or any of the other
Released Parties and that he will not apply for or otherwise seek employment
with any of them.

3. Executive expressly represents and warrants that he is the sole owner of the
actual and alleged claims, demands, rights, causes of action and other matters
that are released herein; that the same have not been transferred or assigned or
caused to be transferred or assigned to any other person, firm, corporation or
other legal entity; and that he has the full right and power to grant, execute
and deliver the general release, undertakings and agreements contained herein.

4. ACKNOWLEDGMENT BY EXECUTIVE. BY EXECUTING THIS RELEASE, EXECUTIVE EXPRESSLY
ACKNOWLEDGES THAT HE HAS READ THIS RELEASE CAREFULLY, THAT HE FULLY UNDERSTANDS
ITS TERMS AND CONDITIONS, THAT HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS RELEASE, THAT HE HAS BEEN ADVISED THAT HE HAS 21 DAYS
WITHIN WHICH TO DECIDE WHETHER OR NOT TO EXECUTE THIS RELEASE AND THAT HE
INTENDS TO BE LEGALLY BOUND BY IT. DURING A PERIOD OF SEVEN DAYS FOLLOWING THE
DATE OF HIS EXECUTION OF THIS RELEASE, EXECUTIVE SHALL HAVE THE RIGHT TO REVOKE
THE RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT BY SERVING
WITHIN SUCH PERIOD WRITTEN NOTICE OF REVOCATION IN THE MANNER PROVIDED IN
PARAGRAPH 7.1 OF THE EMPLOYMENT AGREEMENT. IF EXECUTIVE EXERCISES HIS RIGHTS
UNDER THE PRECEDING SENTENCE, HE SHALL NOT BE ENTITLED TO RECEIVE THE AMOUNT
PAYABLE TO HIM PURSUANT TO PARAGRAPHS 4.1(c) AND 4.1(e) OF THE EMPLOYMENT
AGREEMENT.

5. The Employment Agreement and this Release constitute the entire understanding
between the parties. Executive has not relied on any oral statements that are
not included in the Employment Agreement or this Release.

6. This Release shall be construed, interpreted and applied in accordance with
the internal laws of the State of New York without regard to the principle of
conflicts of laws.

7. In the event that any provision of this Release should be held to be invalid
or unenforceable, each and all of the other provisions of this Release shall
remain in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.

8. This Release inures to the benefit of the Company and its successors and
assigns.

9. In the event of any dispute or controversy arising under this Release,
Article 6 of the Employment Agreement shall be applicable.

     
Date:    , 20   .
  EXECUTIVE
   
   
Steven J. Heyer

2

Exhibit 5.2

to

Employment Agreement dated September 20, 2004

between Steven J. Heyer

and

Starwood Hotels & Resorts Worldwide, Inc.

     
Accor
Cendant Corporation
Choice Hotels International
Club Med
Expedia, Inc.
Fairmont Hotels & Resorts Inc.
Four Seasons Hotels Inc.
Hilton Hotels Corporation
Hilton International
Hyatt Corporation
  Ian Schrager Hotels
Intercontinental Hotel Group
Kimpton Hotels & Restaurant Group, Inc.
Le Meridien Hotels
Mandarin Oriental
Marriott International, Inc.
Shangri-La Hotels & Resorts
Travelocity.com L.P.
TRT Holdings (owns Omni)
Wyndham International, Inc.
 
   

3